United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-11372
                        Conference Calendar



RONALD D. KELLY,

                                    Petitioner-Appellant,

versus

DAN JOSLIN, Warden,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:05-CV-1402
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ronald D. Kelly, federal prisoner # 15592-064, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.

Kelly pleaded guilty in the Western District of Oklahoma to

possession with the intent to manufacture a controlled substance.

His § 2241 petition challenged the constitutionality of his

sentence in light of United States v. Booker, 543 U.S. 220

(2005).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11372
                                -2-

     On direct appeal, Kelly’s sentence was vacated under Booker,

and the matter was remanded for resentencing.   United States v.

Kelly, 159 F. App’x 864, 867-68 (10th Cir. 2005).   As Kelly has

received all of the relief he was seeking in his § 2241 petition,

his appeal is moot.   See McRae v. Hogan, 576 F.2d 615, 616-17

(5th Cir. 1978).   Accordingly, this appeal is DISMISSED as moot.